Citation Nr: 1311231	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  09-11 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for an overactive bladder disorder.

2. Entitlement to service connection for a bladder disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to March 1996.  His awards and decorations include the Southwest Asia Service Medal during the period from November 1993 to March 1994.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2007 and December 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran provided testimony at a January 2013 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Virtual VA claims file. 
 
This matter was the subject of a September 2012 Board remand, for the purpose of scheduling the Veteran for the above-referenced Board videoconference hearing. 

The Virtual VA paperless claims processing system includes recent VA records of treatment pertaining to the Veteran's bladder disorder.  Some of this treatment was provided subsequent to the issuance of the statement of the case in March 2009.

Two separate March 2009 statements of the case address the matters on appeal as service connection for an "environmental hazard in the Gulf War" and an "overactive bladder with enlarged prostate on a direct, secondary and aggravated basis."  

However, after taking the Veteran's testimony at a January 2013 Board videoconference hearing and reviewing the claims file in detail, and in particular his April 2009 VA Form 9, the Board finds that the claim on appeal is best characterized as whether new and material evidence has been received to reopen a claim for service connection for an overactive bladder disorder, with the underlying claim for service connection for a bladder disorder including a contention of the disorder being due to an undiagnosed illness related to Persian Gulf War service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service connection but who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms; VA should construe claim for service connection based on reasonable expectations of non-expert claimant).  In his April 2009 VA Form 9, the Veteran specifically indicated he did not intend to submit separate disability claims pertaining to a back disorder or an undiagnosed illness, but rather that these were both factors for consideration in connection with the claim for service connection for a bladder disorder.

The Veteran has added new theories of causation to his claim for service connection for a bladder disorder, including an in-service incident in which he sustained injury in the area of his low back after being subdued while overcome with stress, and as due to an undiagnosed illness, but it is clear that he continues to seek service connection for the same bladder disorder as was the subject of a prior final denial of service connection by the RO in March 2005.  See generally Boggs v. Peake, 520 F.3d 1330 (2008) (a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim).  

Further, although already-existing laws and regulations pertaining to service connection for undiagnosed illness were revised in the intervening years since March 2005, these did not create new rights under the law under the specific facts of this case.  Cf. Pelegrini v. Principi, 18 Vet. App. 112, 125-26 (2004); Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994) (where there is an intervening liberalizing law or VA issue that may affect the disposition of a claim, VA is required to conduct a de novo review of the previously denied claim). 

Under these circumstances the Board must determine whether new and material evidence has been received to reopen the claim for service connection for an overactive bladder disorder; the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

At his January 2013 Board hearing, the Veteran, through his representative, averred that a claim for service connection for skin disability is properly on appeal to the Board.  The Board notes that a claim for service connection for athlete's foot was denied by the RO in July 1996 and was not appealed; otherwise, the Board finds no adjudications or appeals for service connection for skin disability.  The claim is raised by the Veteran's January 2013 Board hearing testimony but requires action at the RO level, and is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a bladder disorder, to include as due to an undiagnosed illness, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for an overactive bladder disorder was denied in a March 2005 RO rating decision.  The Veteran was informed of the decision and his right to appeal.

2.  The Veteran did not submit a notice of notice of disagreement within one year of the March 2005 RO rating decision that denied service connection for a bladder disorder.
 
3.  Evidence received since the March 2005 RO rating decision relates to essential elements required to substantiate a claim for service connection for a bladder disorder.



CONCLUSIONS OF LAW

1.  The March 2005 adjudication that denied a claim for service connection for an overactive bladder disorder is final.  38 U.S.C.A. § 7105 (West 2002).    

2.  Evidence received since the March 2005 RO rating decision that denied service connection for a bladder disorder is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

In the present case, the Board reopens a previously denied claim for service connection for a bladder disorder.  Under these circumstances, there is no prejudice to the Veteran in adjudicating applications to reopen without further discussion of the VCAA.  Bernard v. Brown, 4 Vet. App. 384 (1993).


Law and Regulations

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is generally not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 19.25, 19.26.  Following receipt of a timely notice of disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A Substantive Appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is generally not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the Justus presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).   

Application to Reopen

In a rating decision dated in March 2005, of which the RO provided the Veteran notice that same month, the RO denied the Veteran's claim for service connection for a bladder disorder, then characterized as an overactive bladder with an enlarged prostate.  The claim had been previously denied in July 2002 based on a lack of in-service medical evidence of the claimed disorder and a lack of medical evidence of current disability.  

At the time of the March 2005 rating decision the record included the claim, service treatment records, service personnel records, and records of VA post-service treatment.  A May 1995 service separation Physical Evaluation Board examination indicates that the Veteran was clinically evaluated as neurologically normal, that the genitourinary system was abnormal for a left varicocele, and that psychiatric system was abnormal for a somewhat blunted affect.  (Subsequent to discharge from service, he was over a sequence of several adjudications granted service connection for psychiatric disability effective from the date of his discharge from service.)  VA records of treatment, from June 2004, included a diagnosis by a primary care physician of possible overactive urinary bladder or "symptoms related to mental health diagnosis."  On a limited urological work-up physical examination revealed the prostate to be normal and laboratory testing was normal.  The Veteran was noted to experience bladder dysfunction, leakage, and very frequent urination.  He wore a pad for incontinence.  A more extended urological work-up was contemplated which, as will be discussed below, was accomplished in 2007.  

In the March 2005 RO rating the claim was denied on the stated basis that the evidence did not show that his overactive bladder was caused or aggravated by his service-connected psychiatric disability.  At the time his service-connected psychiatric disability was characterized as a psychosis not otherwise specified, and rated as 70 percent disabling.

Neither new and material evidence nor a substantive appeal was received within one year of notice of the March 2005 RO rating decision.  Consequently, the denial of the Veteran's claims as adjudicated in March 2005 became final.  See 38 C.F.R. § 3.156(b) (new and material evidence received within appeal period requires readjudication of pending claim); 38 U.S.C.A. § 7105 (filing of notice of disagreement and appeal).  

The RO received the Veteran's application to reopen his claim for service connection for a bladder disorder and enlarged prostate in October 2006.

As an initial matter, and as was discussed at the Veteran's January 2013 Board hearing, although the Veteran has in the past been characterized as seeking service connection for an overactive bladder with an enlarged prostate, he is no long seeking service connection for an enlarged prostate and does not contend himself to have a prostate disorder, or contend his bladder disorder is related to a prostate disorder.  

Additionally, an extensive urological work-up at VA in 2007 was normal, aside from the Veteran's symptoms of incontinence and urinary frequency, raising the matter under applicable law as to whether service connection for a bladder disorder is warranted based on an undiagnosed illness presumed to have resulted from exposure to hazardous substances during the Veteran's Persian Gulf War service.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  As noted, the Veteran was awarded the Southwest Asia Service Medal for service during the period from November 1993 to March 1994, and is accordingly deemed a Persian Gulf War veteran.  See 38 C.F.R. § 3.317(d)(2).

In March 2009, two supplemental statements of the case were issued, one pertaining to service connection for an unspecified illness contracted as a result of exposure to hazardous substances during Persian Gulf War service, and one pertaining to service connection for an overactive bladder.  In response, the Veteran described the issue of service connection for an undiagnosed illness contracted during service in the Persian Gulf War as not a separate claim but as a factor for consideration in his claim for service connection for a bladder disorder.  See VA Form 9 received in April 2009, page two, in response to separately issued statements of the case issued in March 2009; see also 38 U.S.C.A. § 1117 (compensation for disabilities occurring in Persian Gulf War veterans); 38 C.F.R. § 3.317 (compensation for certain disabilities occurring in Persian Gulf veterans). 

For the purpose of reopening his claim, the Veteran is competent and is presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In support of his assertion that his service-connected psychiatric disability aggravates his bladder disorder, the Veteran wrote in December 2010 that a newly prescribed psychiatric medication, Seroquel, had significantly improved his bladder symptoms.  Consistent with this assertion is a January 2011 VA treatment note indicating that a new medication prescribed by the Veteran's VA treating psychiatrist had improved his incontinence.  This is at least some evidence that the Veteran's bladder symptoms may be caused or aggravated by service-connected psychiatric disability.

For the foregoing reasons, in view of the evidence of record and the reasons for the prior denial, the evidence, if accepted as correct, cures prior evidentiary defects.  Consequently, the Board finds that new and material evidence has been received to reopen the claim for service connection for a bladder disorder.   See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

The application to reopen the claim for service connection for an overactive bladder disorder is granted.


REMAND

At a January 2013 Board hearing, the Veteran indicated he is receiving ongoing treatment for his bladder disorder.  Any potentially relevant records of VA treatment should be sought for association with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Also, the Virtual VA and paper claims files contain VA records of treatment that are relevant to the Veteran's claim but that have not been considered in adjudication of the Veteran's claim since the date of issuance of the statement of the case in this matter in March 2009.  The Veteran has not submitted a waiver of consideration of this newly received evidence.  Accordingly, the RO should consider this evidence in a supplemental statement of the case.  See 38 C.F.R. § 19.31.

In addition, as noted above, there are indications that the Veteran's bladder disorder may be related to service or to service-connected psychiatric disability.  The Veteran should therefore be afforded a VA examination and opinion in this matter.  The requirement under the VCAA for warranting a VA examination and opinion, that the evidence "indicates" that the veteran's disability "may" be associated with the veteran's service, is a low threshold.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all records of VA and non-VA health care providers who have treated his bladder disorder during the period from March 1996 forward but that may not have been previously obtained and associated with his VA claims fie.
 
After obtaining any appropriate authorizations for release of medical information, the RO/AMC should seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  

The records sought should include any potentially relevant records of ongoing VA treatment, as referenced at the Veteran's January 2013 Board hearing.

The Veteran should also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2.  Once all available relevant medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a genitourinary examination. 

The RO/AMC should send the claims file to the examiner for review.

The examiner should take a complete history from the Veteran as to the nature and onset of his symptoms of a bladder disorder.

The examiner is referenced to June 2004 VA urological and primary care treatment records that include a diagnosis of possible overactive urinary bladder "or his symptoms related to mental health diagnosis."

The examiner is also referenced to a more extensive VA urological work-up from June 2007 to September 2007.

The examiner is further referenced to a December 2010 statement from the Veteran that a prescription of the psychiatric medication Seroquel had significantly improved his bladder symptoms, and a January 2011 VA treatment note that indicates that a new medication prescribed by the Veteran's VA treating psychiatrist had improved his incontinence.  

The examiner should provide a diagnosis for the Veteran's bladder disorder, or, if the there is no known diagnosis for the disorder, should state this fact.

The examiner should provide an opinion as to whether it is at least as likely as not that that the Veteran's bladder disorder: 

(a) began or was chronically worsened during service, 

(b) is related to any incident of service (the Veteran asserts that during service he received a blow to the back while he was being subdued due to psychiatric illness, and that he has had his bladder disorder from that time forward), 

(c) is caused or aggravated by his service-connected psychiatric disability, or 

(d) is a sign or symptom of an undiagnosed illness.

The examiner should provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

3.  Readjudicate the issue on appeal. 

Readjudication should include consideration of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, as well as the matter of whether the Veteran's bladder disorder is caused or aggravated by his service-connected psychiatric disorder.

If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


